Citation Nr: 0102477	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1957.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.


REMAND

The veteran contends that service connection for vertigo is 
warranted as it is the result of his service-connected 
bilateral hearing loss and tinnitus.  The November 1997 
rating decision that the veteran now appeals, denied his 
claim of entitlement to service connection for vertigo as not 
well grounded.  Direct service connection may be granted for 
the disability of a veteran when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred in or aggravated by active service.  
38 C.F.R. § 3.303(a) (2000).  In the alternative, secondary, 
rather than direct, service connection may be granted for a 
current disability that competent evidence shows is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  Also, when a 
nonservice-connected disorder is aggravated by a service-
connected disability, the extent of the aggravation may be 
service-connected on a secondary basis.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was signed into law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA to the claimant with respect to 
notice and the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (to be codified as amended at 
38 U.S.C. § 5103A).  The new law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-99 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Having found only that the claim of entitlement to service 
connection for vertigo was not well grounded, the RO under 
the new law must readjudicate the claim de novo on its 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
the RO has not yet considered whether any additional 
notification or development action is required under the new 
law prior to determining the merits of the claim, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to decide his claim at this time.  Id.  

The Veterans Claims Assistance Act of 2000 specifically 
requires VA to provide a medical examination or opinion if 
such is necessary to make a decision on a claim for 
compensation.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C.A. § 5103A).  A medical opinion from a 
physician, formulated after a review of the claims file, as 
to the etiology of the veteran's vertigo must be obtained on 
remand so that the adjudication of the claim of entitlement 
to service connection may be a fully informed one.

The National Personnel Records Center reported in February 
1975, that the veteran's service medical records were not 
available.  In view of the new law, which emphasizes VA's 
responsibility to take all reasonable action toward securing 
a veteran's service records, the Board finds that further 
development is in order on remand.  Id. ("Whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.").

Furthermore, on remand the RO should make efforts to obtain 
not only the medical records from the active duty service of 
the veteran but also the medical records from the reserve 
service that he performed, as well as verification of the 
nature and periods of that service.  The claims file shows 
that in April 1986, the veteran submitted to the RO a VA Form 
21-4138, Statement in Support of Claim, in which he stated 
that he had served with the United States Army Reserve in 
1957 to 1961 and requested that his medical records from that 
service be obtained.  However, it is not apparent that the RO 
attempted to obtain these records specifically.  

It is noted that the veteran's address may have changed 
during the course of this appeal.  In this regard, the 
veteran canceled his scheduled personal hearing before the 
Board in Washington, D.C.  However, the veteran was not given 
the opportunity to present testimony before a member of the 
traveling section of the Board or at a video hearing before 
the Board at the appropriate regional office.  

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine his current address.  If the 
veteran has moved, his claims file should 
be transferred to the appropriate 
regional office and that regional office 
should conduct the development in 
conjunction with this remand.  

2.  The RO should contact the veteran to 
determine if he desires a hearing before 
a member of the Board.  If so, the RO 
should place the veteran's name on the 
docket for a hearing before a member of 
the traveling section of the Board or at 
a video hearing before the Board at the 
RO, according to his request.

3.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that provides a relationship 
between his current vertigo and his 
periods of military service, as well as a 
relationship to his service-connected 
hearing loss and tinnitus.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

4.  The RO must take appropriate action 
to obtain the veteran's service medical 
records for his active duty service 
during February 1955 to January 1957.  In 
addition, the RO must take appropriate 
action to verify any service performed in 
the United States Army Reserve and the 
nature of such service, including the 
exact periods of any active duty for 
training and/or inactive duty for 
training, and to obtain his service 
medical records for such verified periods 
of service.  Any service personnel or 
medical records obtained must be 
associated with the claims file.  The RO 
is reminded that the efforts to obtain 
these records must continue until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Accordingly, all attempts to secure this 
information and records must be 
documented and that documentation 
included in the claims file.  If the RO 
is unable to obtain any service record 
specifically sought, it must notify the 
veteran and (a) identify the specific 
records it is unable to obtain; (b) 
briefly explain the efforts that it made 
to obtain those records; (c) and describe 
any further action it will take with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any vertigo found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Following a review of the service and 
postservice medical records, the examiner 
should state whether it is at least as 
likely as not that any diagnosed vertigo 
is related to the veteran's military 
service.  The examiner should also state 
whether it is at least as likely as not 
that any diagnosed vertigo is due to or 
aggravated by any service-connected 
disorder.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

8.  The RO should then adjudicate the 
claim on the merits, and under all 
theories, regulations, and statutes 
applicable thereto.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


